Citation Nr: 1219266	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left hammertoes.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hammertoes.

3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux syndrome.

4.  Entitlement to an initial compensable disability rating for right shoulder impingement syndrome.

5.  Entitlement to an initial disability rating in excess of 10 percent for bilateral ankle degenerative joint disease (DJD). 

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for right epicondylitis.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to June 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for bilateral hearing loss, right epicondylitis, and bilateral carpal tunnel syndrome.  Additionally, the rating decision granted service connection for left hammertoes, and assigned a 10 percent disability rating; right hammertoes, and assigned a 10 percent disability rating; gastroesophageal reflux syndrome, and assigned a 10 percent disability rating; bilateral ankle DJD, and assigned a 10 percent disability rating; and right shoulder impingement syndrome, and assigned a noncompensable disability rating. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in March 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The issues of entitlement to an initial disability rating in excess of 10 percent for bilateral ankle DJD, and service connection for bilateral carpal tunnel syndrome and right epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his March 2012 Video Conference Hearing, the Veteran indicated his desire to withdraw his appeal seeking service connection for bilateral hearing loss, and increased disability ratings for left hammertoes, right hammertoes, gastroesophageal reflux syndrome, and right shoulder impingement syndrome.  The Board received such requests prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issues of service connection for bilateral hearing loss, and increased disability ratings for left hammertoes, right hammertoes, gastroesophageal reflux syndrome, and right shoulder impingement syndrome, have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. §§ 20.202,20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In March 2012, the Veteran testified during a Video Conference Hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran stated that he wished to withdraw the issues of entitlement to service connection for bilateral hearing loss, and increased disability ratings for left hammertoes, right hammertoes, gastroesophageal reflux syndrome, and right shoulder impingement syndrome.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to these issues.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issues of entitlement to service connection for bilateral hearing loss, and increased disability ratings for left hammertoes, right hammertoes, gastroesophageal reflux syndrome, and right shoulder impingement syndrome, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for bilateral hearing loss, and increased disability ratings for left hammertoes, right hammertoes, gastroesophageal reflux syndrome, and right shoulder impingement syndrome, and they are dismissed.


ORDER


Entitlement to an initial disability rating in excess of 10 percent for left hammertoes is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for right hammertoes is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux syndrome is dismissed.

Entitlement to an initial compensable disability rating for right shoulder impingement syndrome is dismissed.

Entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for bilateral ankle DJD, and service connection for right epicondylitis and bilateral carpal tunnel syndrome. 

A. Bilateral Ankle DJD

The Veteran contends that his bilateral ankle DJD is worse than is currently rated.  The Veteran was last afforded a VA examination for his bilateral ankle DJD in July 2007.  Subsequently, the Veteran submitted private treatment records.  In a July 2008 report, the Veteran stated that his right ankle condition had worsened.  Additionally, in a November 2008 private medical record, the physician noted that the Veteran had chronic arthralgia, bilateral foot and ankle, and progressively worsening and disabling DJD. 

In this particular case, the July 2007 VA examination is too remote in time to address the current severity of the Veteran's service-connected bilateral ankle DJD.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo another VA examination to assess the current nature, extent, and severity of his bilateral ankle DJD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

B. Right Epicondylitis

The Veteran contends that is right epicondylitis is related to his active service.  

A 1993 service treatment record documents that the Veteran was treated for epicondylitis.  Additionally, in a July 2008 private treatment records, the Veteran reported that his epicondylitis was chronic since an in-service incident.  Furthermore, the doctor noted that the Veteran was treated for medial and lateral epicondylitis.  Moreover, the doctor stated that the Veteran received medial injections in the epicondylar region in November 2007, with no symptoms in the following five months.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has an in-service diagnosis of epicondylitis, provided competent reports of continuity of symptomatology, and is currently being treated for this condition, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his right epicondylitis.  Although the Veteran has been seeking treatment for epicondylitis, it remains unclear to the Board whether the Veteran's condition had its onset while he was on active duty.  A medical opinion regarding the etiology of the Veteran's epicondylitis is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.  The claim must therefore be remanded.

C. Bilateral Carpal Tunnel Syndrome

The Veteran contends the he developed bilateral carpal tunnel syndrome while on active duty.  

Specifically, the Veteran reported to his private treating physician that he developed carpal tunnel syndrome due to manual labor he performed while stationed in Kosovo in 1999.  Additionally, the Veteran reported that he continued to have problems since that time.  Furthermore, a November 2008 private treatment record documented a diagnosis of mild carpal tunnel syndrome bilaterally. 

Although the Veteran has provided competent reports of continuity of symptomatology, and is currently being treated for bilateral carpal tunnel syndrome, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his bilateral carpal tunnel syndrome.  Although the Veteran has been seeking treatment for bilateral carpal tunnel syndrome, it remains unclear to the Board whether the Veteran's condition had its onset while he was on active duty.  A medical opinion regarding the etiology of the Veteran's bilateral carpal tunnel syndrome is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.  The claim must therefore be remanded.

Lastly, the Board notes that a remand is also necessary to obtain any outstanding VA and private treatment records.  The record reflects that the Veteran was receiving periodic treatment for his claimed conditions at the VA through August 2008, and with private physicians through July 2008.  It is unclear if the Veteran sought additional treatment for his claimed conditions after that time.  As these VA and/or private medical records dated after July 2008 and August 2008 may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1) Obtain any available outstanding VA treatment records dated from August 2008 to the present.  Additionally, contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2) After the foregoing, schedule the Veteran for a VA orthopedic examination to determine the nature, extent, and severity of his service-connected bilateral ankle DJD. The claims file must be made available to and reviewed by the examiner. All necessary tests, including x-rays if indicated, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected DJD of the left and right ankles.

The examiner should conduct range of motion testing of both ankles.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left and/or right ankle is used repeatedly. All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, schedule the Veteran for an appropriate examination to determine the nature and etiology of his right epicondylitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's right epicondylitis.  

The examiner should provide an opinion as to whether it is at least as likely as not that Veteran's right epicondylitis had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner should review and discuss the Veteran's service treatment records, to include the 1993 treatment record noting a diagnosis of epicondylitis; private treatment records; VA treatment records; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Furthermore, schedule the Veteran for an appropriate examination to determine the nature and etiology of his bilateral carpal tunnel syndrome.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's bilateral carpal tunnel syndrome.  

The examiner should provide an opinion as to whether it is at least as likely as not that bilateral carpal tunnel syndrome had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner should review and discuss the Veteran's service treatment records, private treatment records, VA outpatient treatment records, November 2008 treatment record, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


